PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/087,801
Filing Date: 3 Nov 2020
Appellant(s): Semiconductor Energy Laboratory Co., Ltd.



__________________
David B. Hardy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/8/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/9/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umezaki (US 2009/0310734) in view of Tobita (US 2008/0080661).
Regarding claim 2, Umezaki’s figure 10 shows a semiconductor device comprising first transistor (512), a second transistor (513), a third transistor (509), a fourth transistor (506), a fifth transistor (508), a sixth transistor (511), a seventh transistor (519), a first line (503B), a second line (505), a third line (504A, 504B, 504C, 504D, 504E all connected to a 504 terminal, paragraph 0223), a fourth line (500), a fifth line (502A), a sixth line (501) and a seventh line (518); wherein the fourth line (500) is configured to be supplied with a different signal from the fifth line (502A).

Umezaki’s figure 10 does not show (1) an eighth transistor connected in between to the second line (505) and the third line (504A, 504B, 504V, 504R, 504E all connected to a 504 terminal, paragraph 0223) and a gate electrode connected to the sixth line (501)  (i.e. transistor 122 in figure 4B of the present invention);  (2) ratio of the channel width to the channel length of the third transistor (transistor 509) is smaller than the ratio of the channel width to the channel length of the fourth transistor (transistor 507) as called for in claim 2. 

Regarding the difference noted in item (1), Tobita’s figure 3 shows a shift register including a fifth transistor (Q4) and an eighth transistor (Q2) coupled to receive the same input signal (IN2) in order to reset the output of the shift register during a non-outputting period to reduce noise at the output terminal and to enhance circuit reliability.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Tobita’s eighth transistor (Q2) in Umezaki’s circuit arrangement for the purpose of resetting the output terminal of the shift register in order to reduce noise as taught by Tobita reference.

Regarding the difference noted in item (2), it is a commonly knowledge in the field of shift register circuit that it is desirable to have the width to length ratio of the fourth transistor (507) larger than the width to length ratio of the third transistor (509).  A large width to length ratio transistor has high current drivability.  This feature is desirable to ensure the voltage on the line 515 high enough to provide the output signal (505) at a desired level in order to prevent erroneous operation (see Hirabayashi (US 2011/0193832, paragraphs 0056-0058).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Umezaki’s fourth transistor (507) width to length ratio larger than the width to length ratio of the third transistor (509) for the purpose of preventing erroneous operation as taught by Hirabayshi reference. 
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umezaki (US 2009/0310734) in view of Tobita (US 2008/0080661) and Kanbara et al. (USP 6,611,248).
Regarding claim 3, Umezaki’s figure 10 shows a semiconductor device comprising first transistor (512), a second transistor (513), a third transistor (509), a fourth transistor (506), a fifth transistor (508), a sixth transistor (511), a seventh transistor (519), a first line (503B), a second line (505), a third line (504A, 504B, 504C, 504D, 504E all connected to a 504 terminal, paragraph 0223), a fourth line (500), a fifth line (502A), a sixth line (501) and a seventh line (518); wherein the fourth line (500) is configured to be supplied with a different signal from the fifth line (502A).

Umezaki’s figure 10 does not show (1) an eighth transistor connected in between to the second line (505) and the third line (504A, 504B, 504V, 504R, 504E all connected to a 504 terminal, paragraph 0223) and a gate electrode connected to the sixth line (501)  (i.e. transistor 122 in figure 4B of the present invention); (2) ratio of the channel width to the channel length of the third transistor (transistor 509) is smaller than the ratio of the channel width to the channel length of the fourth transistor (transistor 507); (3) the ratio of the channel width to the channel length of the first transistor (512) is larger than the ratio of the channel width to the channel length of the second to the eighth transistor as called for in claim 3. 

Regarding the difference noted in item (1), Tobita’s figure 3 shows a shift register including a fifth transistor (Q4) and an eighth transistor (Q2) coupled to receive the same input signal (IN2) in order to reset the output of the shift register during a non-outputting period of the current stage of the shift register to reduce noise at the output terminal and to enhance circuit reliability.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Tobita’s eighth transistor (Q2) in Umezaki’s circuit arrangement for the purpose of resetting the output terminal of the shift register in order to reduce noise as taught by Tobita reference.

Regarding the difference noted in item (2), it is a commonly knowledge in the field of shift register circuit that it is desirable to have the width to length ratio of the fourth transistor (507) larger than the width to length ratio of the third transistor (509).  A large width to length ratio transistor has high current drivability.  This feature is desirable to ensure the voltage on the line 515 high enough to provide the output signal (505) at a desired level in order to prevent erroneous operation (see Hirabayashi (US 2011/0193832, paragraphs 0056-0058).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Umezaki’s fourth transistor (507) width to length ratio larger than the width to length ratio of the third transistor (509) for the purpose of preventing erroneous operation as taught by Hirabayshi reference. 

Regarding the difference noted in item (3), it is noted that Umezaki’s output terminal (505) is connected a display device, thus, a sufficient current drive capability is needed (see Kanbara et al.’s column 10, lines 47-61). Thus, one skilled in the art would have been readily recognized that it is necessary to increase the size of Umezaki’s first transistor (512) to be larger than the ratio of the width to length ratio of the second to the eighth transistor to ensure the output signal of the shift register at a desirable level, thus, to avoid erroneous operation. Therefore, outside of any non-obvious results, the obviousness of having a ratio of a channel width of the first transistor larger than the ratio of the channel width to the channel length of the second to the eighth transistor will not be patentable under 35USC 103(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,599,998. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same embodiment comprising a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor and an eighth transistor.
(2) Response to Argument
Response to Arguments
Appellant's arguments filed 7/8/2022 have been fully considered but they are not persuasive. Regarding the rejection of claims 2 and 3 under 35USC 103, appellant argues that one of ordinary skill in the art would have had no reason to modify Umezaki in view of Tobita’s implementation of an eighth transistor Q2 for the purpose of resetting the output terminal of the shift register in order to reduce noise as called for in claims 2 and 3.  The Examiner respectfully disagrees.  Umezaki’s figure 11 shows a timing of an output signal of the current stage (ith, 608) of the shift register beginning with a fifth period, a fourth period, a first period, a second period (non-selection period and selection period) in response to an input signal of a previous stage (601), clock signals (602) and an input of a next subsequent stage (607).  During that timing process, the output signal of the current stage seen to be reset by the pull-down signal of the line 516 (figure 10) and the signal at terminal 502B (figure 10).  On the other hand, Tobita’s figure 3 suggests to reset the output signal of the current stage (Gn) using the input signal from a next stage by means of the fifth transistor (Q4) and the eighth transistor (Q2) while the current stage is not generating the output signal (see Tobita’s figure 4, between period t4-t6, the current stage (Gn) is at logic low and the input signal from the next stage (Gn+1) is at logic high.  The input signal of the next stage (Gn+1) turns on the transistors Q4 and Q8 causing the output signal of the current stage (Gn) to a logic low).  The additional eighth reset transistor (Q2) is to ensure the output voltage of the current stage is completely reset while the operation of the next subsequent stage starts (the output signal of the next stage (Gn+1) is at logic high).  This reset mechanism (feedback) is to ensure the output signals from the shift stages are sequential.   Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Tobita’s eighth transistor (Q2) in Umezaki’s circuit arrangement for the purpose of resetting the output terminal of the shift register in order to reduce noise as taught by Tobita reference.  The rejection is deemed proper.  Therefore, claims 2-3 remain rejected.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        
Conferees:
Lincoln Donovan
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842   

David Martin
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        

                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.